Name: Council Regulation (EC) No 316/94 of 7 February 1994 reducing the variable components applicable to certain goods originating in the Slovak Republic resulting from the processing of agricultural products referred to in the Annex to Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: prices;  political geography;  agri-foodstuffs
 Date Published: nan

 No L 41 /1512. 2. 94 Official Journal of the European Communities COUNCIL REGULATION (EC) No 316/94 of 7 February 1994 reducing the variable components applicable to certain goods originating in the Slovak Republic resulting from the processing of agricultural products referred to in the Annex to Regulation (EC) No 3448/93 levy component imported from the Czech and Slovak Federal Republic during 1990 increased by 10 % for 1992 ; whereas, by virtue of the exchanges of letters between the Commission of the European Communities, of the one part, and the Czech Republic and the Slovak Republic, of the other part, these countries have stated that they have mutually agreed to share the quota in a ratio, respectively of 2 to 1 ; Whereas, by virtue of Article 8 of the Supplementary Protocol , the sharing of the quotas referred to in Annex XIII b is applicable to skimmed-milk powder and butter and to barley from 1 January 1994 ; whereas, taking account of the measures adopted for the abovementioned agricultural products used in the composition of the goods listed in the Annex to Protocol 3, it is necessary to provide for a reduction of the variable components of the said goods and the quota concerned applicable from the same date and during the successive periods referred to in Table 1 of the Annex to Protocol 3 , THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (') establishes the method of calculation of variable components applicable to goods referred to in Table 1 of Annex B thereto ; Whereas, Article 1 of the Supplementary Protocol, between the European Community and the Slovak Re ­ public to the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part, on trade and trade ­ related matters (2), provides that the latter shall apply to the Slovak Republic with the amendments referred to therein ; Whereas Article 2 (2) of Protocol 3 to the Interim Agree ­ ment provides that account shall be taken of the measures, adopted pursuant to Article 14 of that Agree ­ ment ; whereas such measures, as amended by the Addi ­ tional Protocol (3) to the abovementioned Interim Agree ­ ement, implemented since 1 July 1993 by Decision 93/421 /EEC (4) provide in particular for a 20% levy reduction from 1 January 1993 and a 60 % reduction from 1 July 1993, applicable to skimmed-milk powder and butter and to barley within the limits of quantities established on the basis of traditional imports of these products increased by an average of 10 % for each year ; Whereas Regulation (EEC) No 2109/92 (^ reducing the variable components applicable to certain goods origin ­ ating in the former Czech and Slovak Federal Republic, on the basis of a method equivalent to that for agricul ­ tural products used in the composition of the goods referred to in Protocol 3 , has taken as a reference for the establishment of the quota reducing these variable components the value of the goods subject under the Interim Agreement to the collection of an agricultural HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January 1994, goods listed in the Annex to this Regulation originating in the Slovak Republic shall be subject to a reduced variable component determined in accordance with Article 2 within the limits of an ad valorem quota of ECU 1 570 400 for 1994, ECU 1 691 200 for 1995 and ECU 1 812 000 for 1996 and successive years. 2. For the purposes of this Regulation , goods meeting the conditions established by Protocol 4 to the Interim Agreement shall be considered to be 'originating goods'. Article 2 The reduced variable components shall be calculated by reducing the difference, established in accordance with Article 3 (2) of Regulation (EC) No 3448/93, between the average threshold price and the average cif price or free ­ at-frontier price for each basic product by 30 %, except that the difference established for basic products falling within Chapter 4 of the combined nomenclature (dairy products) and for barley shall be reduced by 60 % . (') OJ No L 318 , 20. 12. 1993 , p. 18 , (2) OJ No L 115, 30. 4. 1992, p. 2. O OJ No L 195, 4. 8 . 1993, p. 47. (4) OJ No L 195, 4. 8 . 1993, p. 42. O OJ No L 212, 28 . 7. 1992, p. 4. No L 41 / 16 Official Journal of the European Communities 12. 2. 94 The amounts thus obtained shall apply to the quantities of basic products considered to have been used in the manufacture of the goods concerned in accordance with Article 13 (2) of Regulation (EC) No 3448/93 . Article 3 The variable components applicable to goods listed in the Annex to Regulation (EC) No 3448/93 but not listed in the Annex to this Regulation and to goods admitted once the quota referred to in Article 1 has been exceeded shall be those established directly pursuant to Article 3 of Regulation (EC) No 3448/93 . Article 4 This Regulation shall enter into force the day of its pub ­ lication in the Official Journal of the European Commu ­ nities. It shall apply with effect from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1994. For the Council The President Th. PANGALOS 12. 2. 94 Official Journal of the European Communities No L 41 / 17 ANNEX CN code Description ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added fruit, nuts or cocoa : 0403 10 51  Yoghurt, flavoured or containing added fruit, nuts or cocoa to 0403 10 99 0403 90 71  Other, flavoured or containing added fruit, nuts or cocoa to 0403 90 99 ex 1517 Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of frac ­ tions of different fats or oils of this chapter, other than edible fats or oils or their frac ­ tions falling within CN code 1516 : 15171010  Margarine, excluding liquid margarine containing more than 10% but not more than 1 5 % by weight of milk fats 1517 90 10  Other, containing more than 10 % but not more than 15 % by weight of milk fats ex 1704 Sugar confectionery (including white chocolate), not containing cocoa ; excluding liquo ­ rice extract containing more than 10 % by weight of sucrose but not containing other added substances, falling within CN code 1704 90 10 1806 Chocolate and other food preparations containing cocoa 1901 Malt extract ; food preparations of flour, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 %, not elsewhere specified or included ; food preparations of goods falling within CN codes 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 %, not elsewhere specified or included ex 1902 Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30 , couscous, whether or not prepared 1903 Tapioca and substitutes therefor, prepared from starch in the form of flakes, grains, pearls, sittings or similar forms 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example corn flakes) ; cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared 1905 Bread, pastry, cakes, biscuits and other bakers ' wares, whether or not containing cocoa, communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 2101 10 99 Preparations with a basis of extracts, essences and concentrates of coffee or with a basis of coffee, other than those falling within CN code 2101 10 91 2101 20 90 Extracts, essences and concentrates of tea or mate and preparations with a basis of these extracts, or with a basis of tea or mate, other than those falling within CN code 2101 20 10 2101 30 19 Roasted coffee substitutes excluding roasted chicory 2101 30 99 Extracts, essences and concentrates of roasted coffee substitutes excluding those of roasted chicory 2102 10 31 Bakers' yeast 2102 10 39 2105 Ice-cream and other edible ice, whether or not containing cocoa ex 2106 Food preparations not elsewhere specified or included other than those falling within CN codes 2106 10 10 and 2106 90 91 and other than flavoured or coloured sugar syrups 2202 90 91 Non-alcoholic beverages not including fruit or vegetable juices falling within CN code 2202 90 95 2009, containing products falling within CN codes 0401 , 0402 and 0404 or obtained 2202 90 99 from products falling within CN codes 0401 , 0402 and 0404